Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 5, 7-18 and 20 are allowable.  Claim 1 is allowable for having been amended to incorporate limitations of former claims 4 and 6 in the alternative, where those limitations are indicated to be allowable subject matter for the reasons given in items 25 and 27 on page 9 of the Non-Final Office Action of November 12, 2021.  Claims 5, 9 and 18 have been amended to depend directly from claim 1.  Claims 5 and 7-14 and 16 are allowable for the reasons given in items 26 and 28-36 on pages 9-11 of the Non-Final Office Action of November 12, 2021.  Claims 5, 7-16 and 18 depend collectively from claim 1.  Claim 17 is allowable for having been amended to include limitations of former claim 4 indicated to be allowable subject matter for the reason given in item 25 on page 9 of the Non-Final Office Action of November 12, 2021.  Claim 18 is acknowledged to having been amended to incorporate an alternative limitation formerly in claim 9.  Claim 20 is allowable for having been amended to favorably address the claim informality claim and incorporate limitations of former claim 6 indicated to be allowable subject matter for the reason given in item 27 on page 9 of the Non-Final Office Action of November 12, 2021.  The claim objection of claim 20 is withdrawn.
The amendment to the specification and drawings have favorably addressed the drawing objection.  The drawing objection is withdrawn.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The replacement drawings of Figs.13(b) and 14(a) were received on February 8, 2022.  These drawings are acceptable.  The drawing objection is withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CARIASO whose telephone number is (571)272-2366. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on (517) 272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAN B CARIASO/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        

March 10, 2022
AC